Order entered December 1, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01414-CV

                          IN RE TERRENCE M. GORE, Relator

                Original Proceeding from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-12-12707-U

                                          ORDER
                          Before Justice Francis, Myers and Schenck


       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE